Citation Nr: 1113145	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for generalized anxiety with depressive features and primary insomnia (psychiatric disorder), rated 30 percent disabling, prior to July 8, 2009, and 70 percent disabling, on and after July 8, 2009.

2.  Entitlement to an increased disability evaluation for irritable bowel syndrome and gastroesophageal reflux disease (gastrointestinal disorder), rated 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for cervical spine strain, rated 30 percent disabling.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability.   

5.  Entitlement an effective date prior to July 8, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1997 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, September 2009 and November 2010 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a timely notice of disagreement and on his July 2009 Appeal to Board of Veterans' Appeals (VA Form 9) conveyed his desire to have a Board hearing by videoconference.  To date he has not been scheduled for such a hearing, and thus this case must be remanded.  

In addition, in a November 2010 rating decision granted the Veteran a TDIU, effective July 8, 2009.  In a statement received by VA in December 2010, the Veteran expressed his disagreement with effective date assigned for this benefit.  The Board accepts this submission as a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

2.  Issue the Veteran an SOC with respect to his claim for an effective date prior to July 8, 2009, for TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

